DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on the date: January 29, 2021.
Claims 1-27 are currently pending.  Claims 1, 11 and 18 have been amended.  No claims have been canceled or are new.

Response to Arguments
Claim Rejections – 35 U.S.C. §112
Applicant’s arguments, see REMARKS page 8, with respect to the rejection of claims 11-27 have been fully considered and are persuasive.  The rejection of claims 11-27 has been withdrawn. 

Claim Rejections – 35 U.S.C. §102
Applicant’s arguments, see REMARKS pages 8-11, with respect to the rejection of independent claims 1, 11 and 18 have been fully considered and are persuasive.  The rejection of claims 1, 11 and 18 has been withdrawn. 

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the amended limitations (see REMARKS pages 8-11) have been fully considered and are persuasive.
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:

	Claims 2-10 are allowed for depending on claim 1.
Regarding independent claim 11, the prior arts of record taken alone or in combination fail to teach or suggest:
“a test rack comprising a plurality of primitives, wherein each primitive is a modular device comprising a DIB, wherein the DIB comprises a plurality of slots for testing a plurality of DUTs, and wherein the robot is configured to automatically access slots in a respective DIB associated with each of the plurality of primitives within the test rack using the end effector, wherein each primitive of the plurality of primitives comprises test circuitry for performing a test plan on the PUT, and wherein each primitive of the plurality of primitives comprises an enclosure and operates independently from other primitives in the plurality of primitives,” when used in combination with all other limitations of claim 11.
	Claims 12-17 are allowed for depending on claim 11.
Regarding independent claim 18, the prior arts of record taken alone or in combination fail to teach or suggest:
“a test rack comprising a plurality of primitives, wherein each primitive is a modular device comprising a DIB, wherein the DIB comprises a plurality of slots for testing a plurality of DUTs, and wherein the robot is configured to access slots in a respective DIB associated with each of the plurality of primitives within the test rack, wherein each primitive of the plurality of primitives comprises test circuitry for performing a test plan on the PUT, and wherein each primitive of the plurality of primitives comprises an enclosure and operates independently from other primitives in the plurality of primitives,” when used in combination with all other limitations of claim 18.
	Claims 19-27 are allowed for depending on claim 18.

The closest references are found based on the updated search:
a)  Rajski et al. discloses “Test pattern compression for an integrated circuit test environment” (see 6327687)
b)  Nozuyama discloses “Test pattern generating apparatus, method for automatically generating test patterns and computer program product for executing an application for a test pattern generating apparatus” (see 2006/0005094)
c)  Kushnick et al. discloses “High speed tester communication interface between test slice and trays” (see 2015/0028908)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-27 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID B FREDERIKSEN/Examiner, Art Unit 2867      

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867